IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL WILSON,                           §
                                          §   No. 140, 2018
          Defendant Below-                §
          Appellant,                      §   Court Below: Superior Court
                                          §   of the State of Delaware
          v.                              §
                                          §   Cr. ID K1702006069
STATE OF DELAWARE,                        §
                                          §
          Plaintiff Below-                §
          Appellee.                       §

                             Submitted: July 19, 2018
                             Decided:   July 30, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                   ORDER

      Upon consideration of the appellant’s Supreme Court Rule 26(c) brief, his

attorney’s motion to withdraw, and the State’s response, it appears to the Court that:

      (1)      In December 2017, a Superior Court jury convicted the appellant,

Michael Wilson, of one count Aggravated Drug Possession and one count of

Marijuana Possession. The jury acquitted him of five other charges. On February

15, 2018, the Superior Court sentenced Wilson to a total period of fifteen years at

Level V incarceration, to be suspended upon successful completion of the Level V

Key program, followed by decreasing levels of supervision. This is Wilson’s direct

appeal.
       (2)    Wilson’s counsel on appeal has filed a brief and a motion to withdraw

under Rule 26(c). Wilson’s counsel asserts that, after a complete and careful

examination of the record, there are no arguably appealable issues. By letter,

Wilson’s attorney informed him of the provisions of Rule 26(c) and provided Wilson

with a copy of the motion to withdraw and the accompanying brief. Wilson also was

informed of his right to supplement his attorney's presentation. Wilson has not raised

any issues for this Court’s consideration. The State has responded to the position

taken by Wilson’s counsel and has moved to affirm the Superior Court's judgment.

       (3)    The standard and scope of review applicable to the consideration of a

motion to withdraw and an accompanying brief under Rule 26(c) is twofold: (a) this

Court must be satisfied that defense counsel has made a conscientious examination

of the record and the law for arguable claims; and (b) this Court must conduct its

own review of the record and determine whether the appeal is so totally devoid of at

least arguably appealable issues that it can be decided without an adversary

presentation.*

       (4)    This Court has reviewed the record carefully and has concluded that

Wilson’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Wilson’s counsel has made a conscientious effort



*
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

                                              2
to examine the record and the law and has properly determined that Wilson could

not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED. The motion to

withdraw is moot.

                                                BY THE COURT:
                                                /s/ Leo E. Strine, Jr.
                                                Chief Justice




                                          3